Citation Nr: 9906134	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-04 747	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1. Entitlement to secondary service connection for a 
bilateral hip disorder.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  He received the Purple Heart and the Combat 
Infantryman Badge, among other awards.  This appeal arises 
from October 1993 and May 1994 rating actions which denied 
service connection for a bilateral hip disorder as secondary 
to the veteran's service-connected bilateral knee disorder, 
and a January 1996 rating action which denied a T/R.
This appeal also originally arose from the May 1994 rating 
action which denied an effective date prior to March 1991 for 
the grant of special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(s) (West 1991) and 38 C.F.R. 
§ 3.350(i).  In a statement of January 1997, confirmed by 
another statement subsequently that month from his 
representative, the veteran withdrew his appeal with respect 
to the issue of an effective date prior to March 1991 for the 
grant of SMC.


REMAND

In support of his claim for secondary service connection, the 
veteran contends that his bilateral hip disorder is 
proximately due to or the result of or otherwise 
etiologically related to his service-connected bilateral knee 
disorder, and that this contention is supported by competent 
medical opinions from his treating VA physicians.  He also 
requests application of the holding of the U.S. Court of 
Veterans Appeals (Court) hip disorder by the 
service-connected bilateral knee disability.  He states that 
his misaligned, injured and malfunctioning service-connected 
knee joints either caused his non-service-connected hip 
joints to degenerate, malfunction or become misaligned, 
injured, or irritated, resulting in arthritis, or aggravated 
his hip joints, resulting in additional hip disability.  At 
the April 1996 RO hearing on appeal, he testified that 
limping or alteration in gait as a result of walking with a 
cane, crutches, and knee braces prescribed for his knee 
disorders caused his hips to degenerate, or aggravated his 
hip disorders, resulting in additional hip disability.  The 
veteran's representative requests that this case be remanded 
to the RO to afford the veteran a new VA orthopedic 
evaluation to clarify whether his bilateral hip disorder was 
aggravated by his bilateral knee disorder, inasmuch as the VA 
physician in December 1995 failed to render comments as to 
aggravation.  

In support of his claim for a T/R, the veteran contends that 
his service-connected disabilities have been inadequately 
evaluated in reaching the conclusion that they do not prevent 
him from engaging in substantially-gainful employment.

Appellate review discloses that a VA orthopedic examination 
was conducted in September 1993 to assist in the 
determination of whether the veteran's bilateral hip disorder 
was etiologically related to his service-connected bilateral 
knee disorder.  On examination, the examiner noted that the 
veteran was status post bilateral total knee replacement in 
1991.  The impression was bilateral early degenerative joint 
disease of the hips with poor causal relation to knee 
problems.

In a statement of June 1994, a VA rheumatologist stated that 
he examined the veteran in April and that the veteran was 
disabled secondary to arthritic changes in the hips and 
knees, and opined that it was feasible that the service-
connected knee problems contributed to his hip symptoms. 

In a statement of mid-July 1995, another VA physician agreed 
with the June 1994 VA physician's opinion that the veteran's 
left knee disorder contributed to his left hip disorder.

On VA orthopedic examination of late July 1995, the examiner 
noted that the veteran had been scheduled for a total left 
hip replacement in August 1995.  On examination, the veteran 
limped to the left side.  The left lower extremity appeared 
shorter than the right.  The diagnosis was left degenerative 
joint disease.  The examination report contains no opinion as 
to an etiological relationship between any hip and knee 
disorder.

In September 1995, the RO ordered a VA orthopedic evaluation 
of the evidence of record to assist in the determination of 
whether the veteran's service-connected bilateral knee 
disorder had aggravated his non-service-connected bilateral 
hip disorder.  The doctor was requested to review the claims 
folder and specifically determine (a) the baseline 
manifestations of the non-service-connected bilateral hip 
disorder, and (b) the increased manifestations of the 
bilateral hip disorder which in his opinion were proximately 
due to the service-connected bilateral knee disability, and 
to state the medical considerations which supported any 
opinion that increased hip manifestations were due to the 
knee disability.  The RO's instructions specified that a 
report which failed to identify baseline findings pertaining 
to the hips, or the increment of any increase in hip 
disability due to the service-connected bilateral knee 
disability, would be inadequate for rating purposes.

In a December 1995 report, a VA physician described the 
purpose of his report as clarifying whether or not there was 
a relationship between the veteran's degenerative arthritis 
of the hips and his service-connected bilateral knee 
disability. The doctor reviewed the claims folder, noting 
that the veteran had complaints of hip pain which were 
concurrent with chronic bilateral knee problems, but that 
there was no clear-cut evidence of trauma to the hips, and 
opined that it was difficult to state with authority that 
there was a correlation between the degenerative changes of 
the hips and the degenerative changes of the knees due to 
trauma from knee injuries.  Noting that the veteran was 74 
years old and had degenerative changes in many areas of the 
body, including the spine and shoulder joints, the doctor 
opined that it could be said that degenerative arthritis of 
the hips might possibly be related to and caused by gait 
abnormalities due to arthritis in the knees, but it appeared 
that there was a far-greater likelihood that the degenerative 
arthritis of the hips was primarily age-related, and not 
related to trauma, since there was no evidence of direct 
trauma to the hips.  He concluded that there was a slim 
possibility that the deterioration of the veteran's hips had 
a relationship to the gait abnormality caused by the 
degeneration of his knees, but that it was more likely that 
the progressive degenerative process was more age-related 
than trauma-related.  The final diagnoses were degenerative 
arthritis of the hips, status post left total hip 
replacement, and status post bilateral total knee 
replacements.  The evaluation report did not address the 
matter of whether the service-connected bilateral knee 
disorder had aggravated the non-service-connected bilateral 
hip disorder.           

38 C.F.R. § 4.2 (1998) provides that an examination report 
that does not contain sufficient detail must be returned as 
inadequate for evaluation purposes.  Inasmuch as the December 
1995 VA evaluation report did not address the matter of 
whether the service-connected bilateral knee disorder had 
aggravated the non-service-connected bilateral hip disorder 
as specified by the RO in its September 1995 instructions, 
the Board of Veterans Appeals (Board) finds that further 
development to cure that evidentiary deficiency is necessary 
prior to an appellate decision on the secondary service 
connection issue.  The Board also finds that the nature and 
degrees of severity of the veteran's multiple service-
connected disabilities is unclear, and that VA examinations 
are necessary prior to an appellate decision on the T/R 
issue.  Under the circumstances, this case is REMANDED to the 
RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of all providers of medical 
treatment and evaluation for all of 
his service-connected disabilities, as 
well as his non-service-connected 
bilateral hip disability, from 1995 to 
the present time.  He should be 
requested to sign and submit 
appropriate forms authorizing the 
release to the VA of any such records 
from non-VA providers.  Thereafter, 
the RO should obtain and associate 
copies of all such records with the 
claims folder, to include copies of 
all pertinent records of inpatient and 
outpatient treatment and evaluation at 
the VA Medical Center, Buffalo, New 
York from 1995 to the present time.

2. After the abovementioned records have 
been obtained, the RO should afford 
the veteran a special VA orthopedic 
examination to assist in the 
determination of whether his bilateral 
knee disorder has aggravated his 
bilateral hip disorder, and to 
determine the degrees of severity of 
his bilateral knee and hip disorders, 
residuals of a gunshot wound to muscle 
group XIX, and right thigh donor site 
scar.  The claims folder and a copy of 
this Remand Order must be made 
available to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
medical and employment history.  All 
clinical findings pertaining to each 
of the above-specified disabilities 
should be reported in detail.  Such 
tests as the examiner deems necessary 
should be performed.  With respect to 
the knees, the examiner should conduct 
range of motion studies of each knee, 
specify the range of motion in 
degrees, and comment for the record as 
to whether or not either knee is 
manifested by chronic residuals 
consisting of severe painful motion or 
weakness.  With respect to the right 
thigh donor site scar, the examiner 
should comment for the record as to 
whether or not the scar is poorly-
nourished, with repeated ulceration; 
is tender and painful on objective 
demonstration; and produces limitation 
of function of the body part which it 
affects.  With respect to the hips, 
the examiner should conduct range of 
motion studies of each hip, specify 
the range of motion in degrees, 
determine the baseline manifestations 
of each hip disorder, and render an 
opinion for the record as to whether 
or not there have been incremental 
increases in each hip disorder which 
represent additional disability 
resulting from aggravation by the 
service-connected bilateral knee 
disorder.  The examiner should comment 
on the effects of each disorder 
examined upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the 
work-place, to include any functional 
loss resulting from pain on 
undertaking motion as contemplated by 
38 C.F.R. §§ 4.40 and 4.45 (1998).  
The examiner should render opinions 
for the record as to whether the 
veteran is or is not employable (a) 
with consideration of all of the 
above-examined disorders, and (b) with 
consideration of the above-examined 
disorders except the bilateral hip 
disorder.  The clinical findings and 
reasons upon which the comments and 
opinions are based should be clearly 
set forth.     

3. The RO should also afford the veteran 
a special VA audiological examination 
to determine the degree of severity of 
his bilateral hearing loss.  The 
claims folder must be made available 
to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
medical and employment history.  All 
clinical findings should be reported 
in detail.  Such tests as the examiner 
deems necessary, including audiometric 
testing, should be performed.  The 
examiner should comment on the effects 
of the veteran's hearing loss upon his 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place.  The clinical 
findings and reasons upon which the 
comments are based should be clearly 
set forth.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including the provision of all 
requested medical comments and 
opinions.

5. Thereafter, the RO should adjudicate 
the issue of secondary service 
connection for a bilateral hip 
disorder, with particular attention to 
determining whether the veteran's 
service-connected bilateral knee 
disorder aggravated his non-service-
connected bilateral hip disorder, 
i.e., whether there has been an 
incremental increase in severity of 
the bilateral hip disorder which is 
proximately due to or the result of 
the bilateral knee disorder.  See 
Allen.  If service connection is 
granted for any hip disorder, a rating 
should be assigned to each such 
disorder prior to consideration of the 
T/R issue, below.

6. After the RO has adjudicated the issue 
of secondary service connection for a 
bilateral hip disorder, it should then 
proceed to adjudicate the issue of 
entitlement to a T/R.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 9 -


